Citation Nr: 1740741	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids prior to October 26, 2012, and a rating in excess of 10 percent thereafter.  

2.  Entitlement to a compensable rating for scars of the mid-abdomen and left groin prior to December 23, 2016 and in excess of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and L4-5 and L5-S1 disc desiccation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from duty from December 1980 to September 1981, from February 2003 to November 2003, and from October 2006 to August 2008, with additional periods of inactive duty service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

When this matter was previously before the Board in November 2016, the matter was remanded for additional development.  During the appeal period, the RO increased the rating for the Veteran's hemorrhoids and scars from 0 percent to 10 percent and 20 percent effective October 26, 2012 and December 23, 2016 respectively.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 20 percent for degenerative disc disease and L4-5 and L5-S1 disc desiccation are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire period on appeal the Veteran's hemorrhoids have been characterized by frequent recurrences.  

2.  For the entire period on appeal, each of the Veteran's scars of the mid-abdomen and left groin have been painful and superficial without limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent and no more for hemorrhoids have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2016).

2.  The criteria for a disability rating of 10 percent and no more for each scar of the mid-abdomen and left groin for the entire period on appeal pursuant to the more favorable Diagnostic Code 7804 in effect prior to October 23, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801-7805 (2008 -2016); Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTIES TO ASSIST AND NOTIFY

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the November 2016 remand directives have been substantially completed with respect to the scar and hemorrhoid claims.  Stegall v. West, 11 Vet. App. 268 (1998).


MERITS OF THE CLAIM

I.  LEGAL PRINCIPLES APPLICABLE TO INCREASED RATING CLAIMS

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

II.  HEMORRHOID RATING 

The Board assigns an initial 10 percent rating and no more for the entire period on appeal for the Veteran's hemorrhoids as the record indicates that the Veteran has experienced frequent recurrences for the whole period.  The Veteran's hemorrhoids are currently evaluated as 10 percent disabling under the disability criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7336, and are rated as 0 percent disabling prior to October 26, 2012.  Under the Diagnostic Code a noncompensable evaluation is assigned for hemorrhoids that are mild or moderate.  Id.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

The RO increased the Veteran's rating to 10 percent based on the fact that the Veteran has frequent recurrences.  The Veteran's VA medical examinations show that the Veteran has consistently used medication for this disability for the entire period on appeal, and has complained essentially of the same symptoms.  Consequently, the Board finds that the Veteran is entitled to a 10 percent rating and no more, for the entire period on appeal.  A greater evaluation of 20 percent is not permitted as there has been no indication of secondary anemia or fissures in any of the Veteran's medical examinations and the Veteran has not complained of these symptoms.  

III.  SCAR RATING 

The Board finds that the Veteran is entitled to an initial separate 10 percent rating for each one of his four mid-abdomen and left groin scars under the more favorable pre-October 23, 2008 rating criteria found in 38 C.F.R. § 4.118 (2008) Diagnostic Code 7804.  The Veteran applied for service connection upon his exit from service in August 2008.  During the appellate period, the Diagnostic Code found in 38 C.F.R. § 4.118 covering the relevant body parts for scars has been revised.  The former Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Former Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Former Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Former Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  

Under the revised rating criteria presently in effect from October 23, 2008, Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

Generally, "where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In this case, the explicit effective date for the amendments to 38 C.F.R § 4.118 is October 23, 2008, and this date applies to all claims received by VA on or after this date.  73 Fed. Reg. 54,705, 54,712.  Since the Veteran applied upon discharge in August 2008, the Board will consider both sets of criteria and apply the one that offers the highest benefit to the Veteran.  

In that regard, the Board finds that the Veteran is entitled to an initial 10 percent rating for each one of his four scars pursuant to C.F.R. § 4.118, Diagnostic Codes 7804 as in effect prior to October 23, 2008.  The record shows that the Veteran has superficial scars, and he has maintained that his four scars are painful for the entire period on appeal.  See December 2016 VA Medical Examination Report; see also August 2017 Appellate Brief (noting that the Veteran's scars have hurt for the entire period on appeal).  The Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no prohibition under the pre-2008 provision of DC 7804 against applying the 10 percent rating for each scar.  The Board notes that the revised criteria groups scars in sets of 1 to 2, 3 to 4, and 5 or more, further suggesting that prior to this revision, each painful scar could be treated separately.  As the separate rating of 10 percent for each one of the four scars is more favorable than the December 23, 2016 RO assignment of a 20 percent rating, the Board will assign the 10 percent per scar rating for the entire period on appeal under the pre- October 23, 2008 C.F.R. 
§ 4.118, Diagnostic Codes 7804.  

The Board has considered the other rating criteria for scars but finds that they are inapplicable or would not provide a greater benefit to the Veteran.  There is no evidence of record suggesting the scars are unstable, deep, or cause limitation of motion.  Consequently, the rating of 10 percent for each one of the four scars remains the highest applicable rating under both the pre October 23, 2008 criteria, and the current criteria.  

ORDER

Entitlement to an initial 10 percent rating and no greater for the Veteran's hemorrhoid disability for the entire period on appeal is granted. 

Entitlement to an initial 10 percent rating and no greater for each one of the Veteran's four scars for the entire period on appeal is granted.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand for a new examination of the Veteran's back is necessary to ensure that the Board has adequate information as to the Veteran's flare-up.  In a December 2016 VA examination report, the examiner noted that the Veteran reported experiencing flare-ups.  The examiner further stated that they were unable to express any functional loss during a flare-up as there was no objective evidence to permit the examiner to do so without speculation as the examination was Veteran was not being examined during a flare-up.  The December 2016 VA examiner did not provide any additional explanation as to why they could not estimate the Veteran's additional range of motion loss caused by flare-ups based on the Veteran's own reports.  

Recently, the Court in Sharp v. Shulkin, __ Vet. App. __, No. 16-1385 (September 6, 2017) addressed the adequacy of a VA examiner's opinion when providing an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at *9.  Consequently, the December 2016 examination is inadequate for rating purposes as it does not provide the required information and fails to explain why the Veteran's reports of his flare-ups cannot be used to estimate the range of motion.  

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his back disability.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran."  See VA CLINICIAN'S GUIDE at Ch. 11.  

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


